    Case 1:20-cr-02024-SAB         ECF No. 3   filed 07/07/20   PageID.5 Page 1 of 1

                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

                                     PENALTY SLIP
                                                                  Jul 07, 2020
                                                                     SEAN F. MCAVOY, CLERK

DEFENDANT NAME: CLIFTON FRANK PETER

TOTAL NO. COUNTS: 5


VIO: 18 U.S.C. §§ 1111, 1153
     First Degree Murder (Counts 1, 3)


PENALTY: CAG no less than life;
         and/or $250,000 fine;
         a $100 special penalty assessment.


VIO: 18 U.S.C. § 924(c)(1)(A)(iii)
     Discharge of a Firearm During a Crime of Violence (Counts 2, 4)


PENALTY: CAG not less than 10 years and up to life;
         and/or $250,000 fine;
         not more than 5 years supervised release;
         a $100 special penalty assessment.


VIO: 18 U.S.C. §§ 1111, 1153
     Second Degree Murder (Count 5)


PENALTY: CAG up to life;
         and/or $250,000 fine;
         not more than 5 years supervised release;
         a $100 special penalty assessment


CASE
NO.        1:20-CR-2024-SAB-1


AUSA          TJH/RCB
INITIAL
Clifton James Peter Penalty Slip
